EXHIBIT 2
  COMMON LAW INTELLECTUAL PROPERTY
OF WORLD WRESTLING ENTERTAINMENT, INC.

               DESIGNS




                  1
2
3
    or




4
100% BAD LASS              LOSING STREAK
FEARLESS                   STYLIN & PROFILIN
SUPLEX CITY                AMBROSE ASYLUM
MACHO MAN RANDY SAVAGE     MANKIND
TAPOUT                     FEEL THE POWER
ATTITUDE ADJUSTMENT        MONSTER OF ALL MONSTERS
TEXAS RATTLESNAKE          FROM ASHES TO EMPIRE
BADDEST ON THE PLANET      MR. WRESTLEMANIA
GLORIOUS                   NAKAMURA
BATISTA                    GLORIOUS HAS ARRIVED
THE BAR                    THE ARCHITECT
PYTHON POWER               GOLDUST
BEAST INCARNATE            THE CHAMP IS HERE
RAW IS JERICHO             HERE COMES THE MONEY
OUTTA NOWHERE              HIT HARD HIT OFTEN
BOOGEYMAN                  HITMAN
UNSTABLE                   THE NEW FACE OF FEAR
BOOKER T                   NO AUTOGRAPHS PLEASE
ROMAN EMPIRE               IT’S TRUE IT’S TRUE
BRIE MODE                  HULKAMANIA
RIC FLAIR                  I AM PHENOMENAL
BULLETPROOF                I BRING THE FIGHT
STAY FEARLESS              I’M A HUGGER
CAN I GET A HUG            BRETT HART
CATCH YOUR BREATH          I’M THE BOSS
STING                      IN SHANE WE TRUST
CERTIFIED G                CEREBRAL ASSASSIN
DEADMAN INC.               IRON SHEIK
BRUTUS THE BARBER          IT’S FEEDING TIME
BEEFCAKE                   IT’S MY YARD
RICKY “THE DRAGON”
STEAMBOAT                  IT’S TOO BAD I’M TOO GOOD
DIRTY DEEDS                WM
DO MORE. FEAR LESS.        JAKE THE SNAKE ROBERTS
VENOM IN MY VEINS          U CAN’T SEE ME
DOWN SINCE DAY ONE         JOHNNY WRESTLING
DOWN WITH THE MACHINE      KEEP CALM AND NEVER GIVE
                           UP
WOO DAT
                           KO
EAT SLEEP CONQUER REPEAT
                           TWISTED BLISS
EDDIE GUERERO
                           LAYETH THE SMACKDOWN
THE SHOWSTOPPER
                           TWO WORDS
FADE TO BLACK
                           LITTLE MISS BLISS
FASHION PATROL
                           AJ STYLES
FEARLESS NIKKI              ANDRE THE GIANT
TALKING SOULS AND DIGGING   FEEL THE GLOW
HOLES                       TEDDY LONG
APEX PREDATOR
                            BAD NEWS BARRETT
MONSTER AMONG US
                            THAT DAMN GOOD
FIGHT OWENS FIGHT
                            GET THESE HANDS
THAT’S WHAT I DO
                            NATURE BOY
BARON CORBIN
                            THE ARTIST
GO BRIE MODE
                            BAYLEY’S GONNA HUG YOU
NEW DAY POPS
                            HELL YEAH
HONKY TONK MAN
                            THE HOUSE THAT AJ BUILT
ONE VERSUS ALL
                            THE LEGIT BOSS
ORIGINAL BRO
                            HULK HOGAN
BIG E
                            DO THE WORK
PAWS OUT, CLAWS OUT
                            THE ULTIMATE THRILL RIDE
BEAST FOR BUSINESS
                            DIAMOND DALLAS PAGE
RAISE YOUR LIMITS
                            TOP GUYS
SWAFT
                            TOTALLY FEARLESS
BIG CASS
                            TRISH STRATUS
RESPECT EARN IT
                            BOLIEVE
HULKAMANIAS RUNNING WILD
                            TO BE THE MAN
JIM ROSS
                            REBORN BY FATE
RIOTT SQUAD
                            UNDISPUTED ERA
RISE ABOVE
                            EARN IT
KURT ANGLE
                            UP UP DOWN DOWN
RKO
                            VENGEANCE UNEARTHED
EDGE
                            RISE ABOVE HATE
RONDA ROUSEY
                            I’M AWESOME
ROWDY
                            WHO WHO WHO
SANITY
                            BURN IT DOWN
YOU KNOW IT
                            WM34
SGT. SLAUGHTER
                            WOKEN
SPARE NO ONE, SPEAR
EVERYONE                    IRON FIST, IRON RULE
SPLX-CTY                    WOOOOO DAT
FEED ME MORE                YES YES YES
STEP UP OR STEP ASIDE       YOKOZUNA
STEPH FOR BUSINESS          YOU CAN’T STOP ME
WALK WITH ELIAS             DELETE
STONE COLD STEVE AUSTIN
STRONG STYLE
LEGIT BOSS
MACHO MAN
